                                          Case 3:18-cv-05356-MMC Document 54 Filed 04/27/20 Page 1 of 4




                                  1

                                  2

                                  3

                                  4

                                  5                            IN THE UNITED STATES DISTRICT COURT

                                  6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      A & C TRADE CONSULTANTS, INC.,                Case No. 18-cv-05356-MMC
                                                       Plaintiff,                      ORDER GRANTING DEFENDANT
                                  9
                                                                                       NOGAL'S MOTION TO SET ASIDE
                                                  v.                                   DEFAULT; DIRECTIONS TO
                                  10
                                                                                       DEFENDANT
                                  11     JOEL E. ALVAREZ, et al.,
                                                                                       Re: Doc. No. 48
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is defendant Ethel Nogal's ("Nogal") Motion, filed March 26,

                                  15   2020, "to Set Aside Clerk's Entry of Default Against Her." Plaintiff A & C Trade

                                  16   Consultants, Inc. ("A & C") has filed opposition, to which Nogal has replied. Having read

                                  17   and considered the papers filed in support of and in opposition to the motion, the Court

                                  18   rules as follows.1

                                  19          In its complaint, A & C asserts claims against six defendants, including Joel E.

                                  20   Alvarez ("Alvarez") and Nogal, who, at the time the complaint was filed, were a married

                                  21   couple. A & C's claims arise from its allegations that Alvarez misappropriated cash and

                                  22   trade secrets from A & C during the period of time he was an A & C employee and that,

                                  23   after engaging in such misappropriation, he created a Colombian business entity in which

                                  24   he used those trade secrets to compete with A & C. (See Compl. ¶¶ 10-12.) A & C

                                  25   alleges Nogal conspired with Alvarez and other defendants to misappropriate A & C's

                                  26
                                              1
                                  27          By Clerk's notice filed April 7, 2020, the Court vacated the hearing scheduled for
                                       May 8, 2020, and advised the parties the matter would be taken under submission upon
                                  28   completion of the briefing.
                                          Case 3:18-cv-05356-MMC Document 54 Filed 04/27/20 Page 2 of 4




                                  1    trade secrets and to unfairly compete with it (see Compl. ¶¶ 11), and that she has been

                                  2    "unjustly enriched" in her capacity as "one of the owners of the community property

                                  3    businesses" Alvarez created (see Compl. ¶¶ 2-5, 86-87).

                                  4           Nogal was served with the summons and complaint on December 12, 2018. (See

                                  5    Return of Service, filed February 26, 2019.) On January 7, 2019, Nogal, appearing pro

                                  6    se, filed an administrative motion for an extension of time to file a response to the

                                  7    complaint, after which the Court, by order filed January 17, 2019, granted the motion and

                                  8    extended the deadline to February 6, 2019. When Nogal failed to file a response, A & C

                                  9    filed a request for entry of default, and, on March 19, 2019, the Clerk of Court entered

                                  10   Nogal's default. Thereafter, on March 21, 2019, Nogal, again appearing pro se, filed a

                                  11   motion to dismiss, which motion the Court, by order filed March 27, 2019, denied without

                                  12   prejudice to Nogal's first seeking and obtaining an order setting aside the Clerk's entry of
Northern District of California
 United States District Court




                                  13   default. (See Order, filed March 27, 2019 (citing New York Life Ins. Co. v. Brown, 84

                                  14   F.3d 137, 143 (5th Cir. 1996) (holding where defendant is in default, such defendant must

                                  15   move for and succeed in setting aside default before it can file response to complaint).)

                                  16          In the instant motion, Nogal, now appearing through counsel, argues the entry of

                                  17   default should be set aside.

                                  18          A district court "may set aside an entry of default for good cause." See Fed. R.

                                  19   Civ. P. 55(c). In determining whether to set aside an entry of default, a "district court

                                  20   should consider whether: (1) the plaintiff would be prejudiced by setting aside the default;

                                  21   (2) the defendant has a meritorious defense; and (3) the defendant's culpable conduct

                                  22   led to the default." See O'Connor v. Nevada, 27 F.3d 357, 364 (9th Cir. 1994). This

                                  23   "test" is "liberally applied" in favor of the defendant, as "judgment by default is a drastic

                                  24   step appropriate only in extreme circumstances." See United States v. Signed Personal

                                  25   Check No. 730 of Yurban S. Mesle, 615 F.3d 1085, 1091 and n.1 (9th Cir. 2010)

                                  26   (hereinafter, "Mesle").

                                  27          Here, A & C, noting Nogal waited approximately one year before moving to set

                                  28   aside the default, asserts it will be prejudiced "by the delay." (See Pl.'s Opp. at 5:9.)
                                                                                      2
                                          Case 3:18-cv-05356-MMC Document 54 Filed 04/27/20 Page 3 of 4




                                  1    Although a delay of such length is not insignificant, A & C has not identified any "tangible

                                  2    harm" it would suffer if Nogal's default were set aside. See TCI Group Life Ins. Plan v.

                                  3    Knoebber, 244 F.3d 691, 701 (9th Cir. 2001) (holding, "to be considered prejudicial,"

                                  4    delay caused by defendant's failure to respond to complaint "must result in tangible harm

                                  5    such as loss of evidence, increased difficulties of discovery, or greater opportunity for

                                  6    fraud or collusion") (internal quotation and citation omitted).

                                  7           Accordingly, the first factor weighs in favor of setting aside the default.

                                  8           Next, the Court considers whether Nogal, in support of her motion, has set forth

                                  9    facts that, if true, would constitute a defense to the claims asserted against her. See

                                  10   Mesle, 615 F.3d at 1094 (holding defendant satisfies "meritorious defense" requirement

                                  11   by "alleg[ing] sufficient facts that, if true, would constitute a defense"). Nogal states she

                                  12   and Alvarez "became estranged" in 2015 (see Nogal Aff. ¶ 5), two years before he left
Northern District of California
 United States District Court




                                  13   A & C (see Compl. ¶ 10), that their "divorce . . . became final" in 2018 (see Nogal Aff.

                                  14   ¶ 5), that she had "no involvement in any of the acts or omissions of which [A & C]

                                  15   complains" (see Def.'s Mot. at 2:26-28; Nogal Aff. ¶ 8 (stating she had "no knowledge of

                                  16   [Alvarez's] dealings [in Colombia] until [they] began [their] divorce proceedings")), and

                                  17   that she "never received any benefit" from Alvarez's alleged conduct (see Def.'s Mot. at

                                  18   3:1). The Court finds, at this stage of the proceedings, Nogal's showing is sufficient to

                                  19   identify a cognizable defense. See Mesle, 615 F.3d at 1094 (describing defendant's

                                  20   burden of alleging cognizable defense as "of [a] minimal nature").

                                  21          Accordingly, the second factor weighs in favor of setting aside the default.

                                  22          Lastly, the parties dispute whether the entry of default was the result of culpable

                                  23   conduct. As A & C points out, Nogal was aware of the need to respond to the complaint,

                                  24   as demonstrated by her seeking an extension of time to respond, yet, upon being

                                  25   afforded an extension, failed to file a timely response. As the Ninth Circuit has explained,

                                  26   however, "a [defendant] cannot be treated as culpable simply for having made a

                                  27   conscious choice not to answer; rather, to treat a failure to answer as culpable, the

                                  28   [defendant] must have acted with bad faith, such as an intention to take advantage of the
                                                                                      3
                                          Case 3:18-cv-05356-MMC Document 54 Filed 04/27/20 Page 4 of 4




                                  1    [plaintiff], interfere with judicial decisionmaking, or otherwise manipulate the legal

                                  2    process." See Mesle, 615 F.3d at 1092. Here, assuming, arguendo, Nogal made a

                                  3    conscious decision not to file a response to the complaint by the deadline provided by the

                                  4    Court (see Nogal Aff. ¶ 11 (stating she was not "able to afford counsel previously")), there

                                  5    is no evidence suggesting she acted in bad faith in doing so.

                                  6           Accordingly, the third factor weighs in favor of setting aside the default.

                                  7           As each of the above-referenced factors weighs in favor of affording Nogal relief

                                  8    from the entry of default, the motion is hereby GRANTED, and Nogal is hereby

                                  9    DIRECTED to file her response to the complaint no later than fourteen days from the date

                                  10   of this order.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: April 27, 2020
                                                                                                MAXINE M. CHESNEY
                                  14                                                            United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
